Citation Nr: 0122524	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  94-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty with the Army from March 
1959 to May 1961 and from April 1964 to April 1967.  He 
served in Vietnam from December 1966 to April 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1993 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in relevant part, denied 
entitlement to service connection for PTSD.

The Board remanded the claim in July 1997 for additional 
development.  Pursuant to the veteran's request, a Travel 
Board hearing was scheduled in connection with the matter on 
appeal.  However, in a Report of Contact, the representative 
reported that the veteran had advised him in a telephone 
conversation that he could not appear for his hearing.  There 
was no request to reschedule it.  Regulations provide that a 
veteran's representative may withdraw a hearing request with 
the consent of the veteran.  See 38 C.F.R. § 20.704(e) 
(2000).  

The record reflects that in January 2001, while the case was 
at the RO in remand status, the veteran underwent a VA 
psychiatric examination in conjunction with a claim for 
nonservice-connected pension benefits, which the RO granted.  
The RO did not consider the examination report as evidence in 
the pending PTSD claim inasmuch as the Board remand had 
instructed that the veteran should be examined only if the 
record established an in-service stressor, which it did not.  
Although the January 2001 examination resulted in a diagnosis 
of PTSD, such was based on stressors previously reported or 
too vague to be capable of corroboration.  Thus, the RO's 
consideration of the examination report only in respect to 
the pension claim was not prejudicial to the veteran. 




FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran in respect to his claim of service connection for 
PTSD.  

2. The veteran did not engage in combat with the enemy.  

3. The veteran has diagnoses of PTSD, which are remote from 
service and based
on his allegations of uncorroborated in-service stressors.  

4. The veteran is not credible; his claimed Vietnam stressors 
are uncorroborated, 
untrue or too general to be capable of corroboration. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records reflect that he 
served in Vietnam with Company B, Transportation Corps 
Battalion, 1st Cavalry Division, that he was attached to that 
unit from December 21, 1966 to April 6, 1967, and that he was 
en route to the United States on either April 6 or April 7.  
He was discharged from the Army on April 8, 1967.  His 
military occupational specialty was aircraft electrician, 
which was his principal duty in Vietnam.  His service records 
reflect that he was not credited with service in any 
campaigns and that the only awards and decorations he 
received were the Vietnam Service Medal, National Defense 
Service Medal, and Sharpshooter Rifle M14 badge 

The veteran's service medical records show that he sprained 
his left ankle in November 1960 and that while stationed in 
Europe, prior to going to Vietnam, he sprained his right big 
toe.  On December 25, 1966, a few days after arriving in 
Vietnam, he complained of having injured his right foot when 
he jumped off a "connox (sic) container."  His right foot 
was to be X-rayed.  Another entry of the same date notes 
"Admit for ice and elevation."  The next entry is in March 
1967 for an unrelated problem.  The service medical records 
do not contain any findings of a psychiatric disorder.  

In October 1991 the veteran filed his initial claim for VA 
compensation for multiple disorders including PTSD.  In 
response to instructions to identify treatment during or 
since service he wrote "N/A."  

In a statement of February 3, 1992, H. Grossman, MA/PHC, 
reported that since returning from Vietnam the veteran had 
been in constant turmoil, with failed marriages, employment 
and school problems, and being isolated.  It was reported 
that he was plagued with nightmares, sweats, survivor guilt, 
anger, relationship and authority problems, fear of crowds 
and problems with alcohol.  Mr. Grossman reported that, while 
in Vietnam, the veteran was exposed to "nightly mortar 
attacks" and became convinced that he was going to die.  The 
diagnoses (under DSM III) given were PTSD, chronic, and 
alcohol abuse in remission.  Psychosocial stressors were 
identified as constant nightmares of being rocketed and 
mortared every night in Vietnam; death, dying and wounded, 
believes he would be killed there.   

The veteran underwent a VA PTSD examination in April 1992, at 
which time he reported having been an aircraft electrician in 
Vietnam and recalled that "[T]hey were constantly mortaring 
us" and on one occasion "Hong Kong Mountain" was overrun.  
He reported having been scared most of the time while in 
Vietnam, particularly of dying while he was asleep, and of 
having been alienated since returning from Vietnam.  He 
stated that he thought of Vietnam all the time, and had 
nightly nightmares of running and not making it to the 
bunker.  Reportedly, he was easily startled, avoided crowds, 
was alienated and had poor relationships.  The examiner noted 
the odor of alcohol.  Following a mental status examination, 
the diagnostic impressions were PTSD, chronic and severe, and 
history of alcohol abuse, currently active.  The examiner 
noted that Dr. Grossman's letter supported the diagnostic 
impression.  

In a letter of September 1992, the RO requested the veteran 
to provide information regarding his Vietnam service, 
including the exact name of his unit, the name of the base 
where he was stationed, the dates of incidents of mortaring, 
and the names of causalities.  In a September 1992 reply, the 
RO was provided a copy of the veteran's service personnel 
records along with an explanation that while being 
hospitalized for "broken feet" after a mortar attack, the 
veteran watched men on each side of him die from wounds and 
that this went on for "two weeks."  Reportedly, "to this 
day," he still had dreams of those men dying next to him.  
It was noted that he was not able to remember any names but 
that the individuals died around the first part of January 
1967 at An Khe.  Additionally, the veteran requested a copy 
of his claims file and one was sent to him by the RO in 
October 1992. 

Of record is a statement from Mr. Grossman, dated in February 
1992 and received at the RO in November 1992, indicating the 
fee scale of his office for various reports and records.  

Private medical records dated in August 1992 are in regard to 
physical disorders, including foot/toe complaints.  In the 
initial entry the veteran was noted to state that his right 
foot had been broken in Vietnam in "1968" and that both 
feet were actually broken.  His foot problems apparently were 
attributed by the treating physician to gout.  

The veteran was afforded a VA social and industrial survey 
for PTSD in October 1992.  He reported that his duties in 
Vietnam were repairing helicopters and that he injured both 
feet at An Khe when he jumped 20 feet to a concrete floor 
while working in a warehouse when sirens went off signaling 
that there were incoming rockets and mortars.  The veteran 
reported having been hospitalized between two men who were 
severely wounded and who eventually died while still beside 
the veteran.  The veteran claimed that there were other 
traumatic events, particularly rocket and mortar attacks, and 
that he had been afraid of being killed by them.  He reported 
that the only post-service counseling he had received was 
with Mr. Grossman and that he had been given medication by a 
physician with whom Mr. Grossman practiced.  It was noted 
that the veteran claimed to spend much time vividly recalling 
his experiences in Vietnam, wondering what the result would 
have been had he done things differently there, and that he 
was awakened at night by nightmares of rocket attacks in 
Vietnam.  He claimed to feel guilty, wondering if he did 
enough in the effort there.  He reported various 
difficulties, including anger, being easily startled, 
emotional detachment, and fear of crowds.  

In September 1992 the veteran wrote to the VA for a copy of 
his medical records.  His request was answered in January 
1993.

By a February 1993 rating decision the RO denied service 
connection for PTSD on the basis that there was insufficient 
evidence of a stressor and insufficient details of any 
specific events. 

In February 1993 the RO received a letter addressed to the 
veteran's representative service organization by the U. S. 
Army & Joint Services Environmental Support Group (ESG), 
stating that to provide information regarding a mortar attack 
the veteran had to provide the date of the incident within 
seven days, the location, names of casualties and other 
identifying information.  ESG reported that it was unable to 
verify that the veteran had been wounded, injured or 
hospitalized during his tour n Vietnam but that such 
information could be obtained form his military records and 
could be ordered from another office.  The ESG provided a 
copy of the 1966 history of the veteran's unit in Vietnam, 
the 15th Transportation Corps Battalion.  That history shows, 
in pertinent part, that on February 20, 1966, the Vietcong 
obtained control of Hon Con Mountain and launched a mortar 
attack from that position.  It was also noted that on 
September 3, 1966, Camp Radcliff (where the unit was 
stationed) sustained a mortar attack, with five battalion 
members killed and 56 wounded.  About two weeks prior to 
Christmas it was learned that a Vietcong battalion was in the 
area with the mission of wiping out Camp Radcliff, but a 
sweep of the perimeter ("Operation Murphy") produced 
negative results.  It was also noted that in preparation for 
Christmas, a 24 foot Christmas card had been received from 
employees of a corporation and that on Christmas day, after 
outstanding meals in the mess hall, some awards were 
presented and an officer appeared in a Santa Claus outfit and 
provided beer for everyone.  The battalion was reported to 
have welcomed in the New Year in the "traditional fashion."   

In February 1993 the RO notified the veteran as to the 
decision reached in his claim for disability benefits, 
including for PTSD, of the basis for denying the claim and of 
the information or evidence that was missing.  In an October 
1993 rating decision the RO addressed the ESG letter and unit 
history discussed above, noting in particular that no mortar 
attack was verified for December 1966.  The veteran was 
provided a copy of the rating decision later that month.  
Following submission of his notice of disagreement, he was 
provided a statement of the case in January 1994 that 
addresses in detail the evidence, proves the law and 
regulations, and explains the basis for the decision. 

In February 1994 the veteran testified at a hearing before a 
hearing officer at the RO.  A transcript is in the claims 
file.  He stated that at least once a month his base was 
subjected to mortar and artillery barrages and that at least 
once a week they were "harassed in one way or another."  He 
stated that artillery was going 24 hours a day and one never 
knew if the rounds were coming in or where they were coming 
from.  He further stated that his compound did not suffer 
many fatalities but that in other areas people got killed and 
that "Hong Kong" mountain was overrun.  When asked if he had 
been directly assaulted by the enemy on the ground, he 
replied "Yeah, they overran what we call Hong King 
[M]ountain."  He explained that "They made the mistake of 
overrunning that hill, because then they could really mortar 
the crap out of us ...."  He stated that from there "they had 
complete control of the whole damn compound, they could have 
really ripped us, but we just blew them all to hell."  He 
gave additional details of the event and reported that one 
man finally stopped the enemy by firing a grenade launcher 
round into a bladder tank containing fuel for helicopters and 
that then "we leveled that sucker with gunships [and] blew 
the top right off her, and that "we never let them get that 
close to us again."  When asked the date this occurred he 
stated that he did not know why but he "just can't 
remember."  When asked what he was doing at the time of the 
incident, he explained that he was "just down, protecting my 
area," "making sure my choppers were okay," and getting 
into his assigned bunker.  The veteran also testified about 
hurting his feet, stating that he jumped 20 feet from a 
connex container when there was an artillery alert and he had 
to get to his bunker.  He claimed that he was hospitalized 
for five days and was in a bed between two dying men.  After 
he was hospitalized the pattern (presumably of rocket and 
mortar fire) was all the time and he slept in his boots and 
flak jacket so he would not be killed in his sleep.  He 
testified that he currently had nightmares of being killed by 
Vietnamese and of his buddies lying all around and of 
crashing in an aircraft.  He indicated that he did not fly 
much in Vietnam, just going up a few times to check 
instruments.  Regarding his duty station in Vietnam, he said 
it was called "Barbed Wire City and that women were brought 
in as if it were a military whorehouse.  He testified that he 
was receiving Social Security (SSI) benefits and that he had 
been examined by Dr. Blackwell.  (Other information in the 
file reflects that Dr. Blackwell treated the veteran for his 
feet.)  The representative asked that the case be developed 
to establish the names of the servicemen who died in the same 
area of the hospital that the veteran was located. 

In August 1994 the RO received a reply from the Social 
Security Administration (SSA) in response to a request for 
the veteran's records, including all medical records. SSA 
advised that its files contained only the veteran's 
application and no other records.  

A hearing officer's decision was issued in October 1994 
advising the veteran, in part, of the reply from SSA and of 
the recent evidence.  Later that month a supplemental 
statement of the case was issued.  

In the fall of 1996 the RO attempted to obtain Morning 
Reports for the veteran's period of service in Vietnam.  In 
about October 1996, the National Personnel Records Center 
(NPRC) provided some reports and advised that they 
constituted all of the entries pertaining to the veteran.  
One dated December 20, 1966, shows that the veteran was 
attached and joined pending EDCSA NVAL.  The reporting unit 
was Company B, 15th Transportation Company Battalion.  A 
Morning Report dated December 26, 1966, by the same unit 
indicates that the veteran was assigned and joined from the 
15th Admin Company and that the effective date of change of 
strength accountability (EDCSA) was 21 December 1966.  The 
third Morning Report, by the same unit, is dated April 6, 
1967 and shows that the veteran's status was changed from 
duty to departure pending.  

In February 1997 the veteran was provided another 
supplemental statement of the case explaining the evidence 
received and the reason for the continued denial of his 
claim.  

Pursuant to a July 1997 remand by the Board, a copy of which 
was sent to the veteran and apparently not returned as 
undeliverable, the RO wrote to the veteran in November 1997 
requesting additional stressor information and any medical 
evidence, and advising him that the RO would assist him in 
obtaining the medial evidence if he authorized the release of 
his records.  Annotations on the letter reflect an address 
obtained from the veteran's representative and that the 
letter was resent to that address in April 1998.  A VA 
examination was scheduled and the veteran was notified using 
the new address.  He failed to report for the examination.  
The record does not reflect that notice or correspondence to 
the veteran was returned as undeliverable.  A computer 
printout shows that he had not visited the clinic since May 
1993, that he had been "missing" since September 1993 and 
that VA medical records showed no visits after 1993.  

In June 1998 the RO obtained from the NPRC additional copies 
of the December 10 and December 26, 1966, Morning Reports 
described above.  The RO had requested reports showing that 
the veteran was hospitalized during the period of December 
25, 1966, to January 1, 1967.  NPRC replied that the only 
reference to the veteran in the reports was on December 20, 
1966 when the veteran was assigned to a unit and on December 
26, 1996 when he was assigned and joined the unit.  NPRC 
requested additional information regarding any claimed 
hospitalization. 

The US Armed Services Center for Research of Unit Records 
(USASCRUR) (previously the Environmental Support Group (ESG)) 
responded in February 1999 to an inquiry from the RO asking 
for any information regarding the veteran's claim of constant 
mortar and rocket attacks, the overrunning of Hong Kong 
Mountain, and his having been surrounded by seriously wounded 
soldiers when hospitalized.  USASCRUR provided a copy of the 
unit history that was already of record and a copy of the 
Operational Report-Lessons Learned from the 1st Cavalry 
Division for the period ending April 30, 1967.  In addition 
to the information from the unit history reported above, 
those records reflect that Camp Radcliff was mortared on the 
night of April 8 - 9 and on April 9 there was an attack on 
the complex with mortars and ground forces.  In a cover 
letter, USASCRUR noted that the records documented the units' 
mission, activities, base camp location (Camp Radcliff), 
participation in combat operations, and attacks on Camp 
Radcliff.  USASCRUR further noted that although the records 
showed that in February 1966 the VC gained control of Hon Con 
Mountain and launched a mortar attack, the veteran's records 
showed him arriving in Vietnam in December 1966.  

In April 1999 the RO issued another supplemental statement of 
the case advising the veteran of the additional evidence and 
of the laws and regulations, and explaining its decision.  
The RO explained that although an examination had been 
scheduled and the veteran failed to report, one was not 
rescheduled inasmuch as the Board, in its remand, had 
requested that an examination be performed only if stressor 
verification was obtained.  The veteran was subsequently was 
to appear at a Travel Board hearing scheduled for December 
13, 2000.  He was notified of the hearing by a letter of 
November 8, 2000.  Thereafter, the representative advised the 
veteran had stated he was too sick to appear.  There was no 
request to reschedule the hearing.  

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Additionally, VA has now issued 
final rules to amend adjudication regulations in order to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). 

In this case, the RO advised the veteran of the VCAA in March 
2001 and has satisfied the requirements of the VCAA and the 
new regulations.  The RO has written the veteran numerous 
letters of notification and provided a statement of the case 
and multiple supplemental statements which, in combination, 
apprised him of the information and evidence needed to 
substantiate his claim, advised him of the evidence of record 
and that which was lacking, informed him of the laws and 
regulations governing his claim, and provided the rationale 
for denying his claim.  Additionally, he has been asked for 
information that would help to substantiate his claim and he 
was afforded a copy of the detailed July 1997 Board remand.  
The RO has assisted the veteran by obtaining his service 
medical and personnel records, obtaining military historical 
records and unit Morning Reports from USASCRUR and affording 
him an examination and a hearing.  Although the RO did not 
have the opportunity to consider the new regulations, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran since they merely 
implement the VCAA and do not provide rights other than those 
provided by the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service. 38 C.F.R. § 3.303.

Subsequent to initiation of the veteran's appeal, the 
specific regulation pertaining to service connection for 
PTSD, 38 C.F.R. § 3.304(f), was revised.  In accordance with 
the holding of the United States Court of Appeals for 
Veterans Claims (Court) in Karnas v. Derwinski, 1 Vet. App. 
308 (1991), if a regulation changes after the claim has been 
filed but prior to the conclusion of the appellate process, 
the provision that is more favorable to the veteran applies.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation. Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation. VAOPGCPREC 3-
2000.

Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21- 
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII, 50.45 (Jan. 25, 1989).

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.  As noted in Cohen, the required 
corroboration of the occurrence of an in-service stressor 
need not be found only in service records, as the Manual M21-
1 had required before the adoption of § 3.304(f) (see e.g., 
Manual M21-1, Part VI,  7.46(f) (Sept. 21, 1992); Manual 
M21-1, Subch. XII,  50.45(d) (1989)) "but may be obtained 
from other sources."  Manual M21-1, Part VI,  7.46.c 
(1995); see Moreau, 9 Vet. App. 389, 394-95 (1996); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). 

In 1999, 38 C.F.R. § 3.304(f) was revised to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. § 
3.304(f)). The change in the regulation was effective March 
7, 1997, the date of the Court's decision in Cohen.  
According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in- 
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).  If the veteran did not serve in combat, or 
if the claimed stressor is not related to combat, 
corroborating evidence showing that the stressor actually 
occurred is required. Cohen, 10 Vet. App. at 128.

Effective in November 1996, VA adopted the diagnostic 
criteria of DSM-IV for evaluating mental disorders.  38 
C.F.R. § 4.130.  The Court has held that the DSM-III-R 
criteria, and by deduction the DSM-IV criteria, cannot be 
read in a manner that imposes requirements over and above 
those included in 38 C.F.R. § 3.304(f).  Therefore, a "clear 
diagnosis" of PTSD by a mental health professional, 
regardless of whether the diagnosis is based on DSM-III-R or 
DSM-IV, must be presumed to concur with the applicable 
diagnostic criteria for that disorder in terms of the 
adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 140.

Where the stressor in question is not related to combat or 
there is no service department evidence of combat, the 
veteran's lay testimony is not sufficient to establish the 
occurrence of the stressor and the stressor must be 
corroborated by credible supporting evidence.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In general, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

If the veteran was engaged in combat with the enemy while in 
active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official record of such incurrence in 
service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b); Collette V. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Analysis

The veteran's claim has been denied on the basis there is no 
corroborating evidence for the claimed stressors.  The Board 
notes that the veteran has been asked to provide or identify 
information/evidence supporting his claimed stressors, but 
has not done so.  He has also been provided the opportunity 
to submit additional arguments pertaining to the occurrence 
of the claimed stressors.  The Board finds, therefore, that 
even though he was not specifically apprised of the change in 
38 C.F.R. § 3.304(f), it may consider the revised regulation 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993); see also Curry v. Brown, 7 Vet. App. 
59, 68 (1994).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2099 (2000); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

It is clear from the record that the veteran has received 
multiple post-service diagnoses of PTSD.  Thus, there is 
competent evidence of the claimed disability.  However, he 
served as an aircraft electrician in Vietnam, in keeping with 
his military occupational specialty; was awarded no 
decorations indicative of combat; and is not otherwise shown 
to have engaged in combat with the enemy.  Thus, his 
statements as to claimed stressors, without some credible 
supporting evidence, are not sufficient to establish that the 
stressful incidents actually occurred inasmuch as he is not a 
combat veteran.  

The initial evidence of record of PTSD is decades after 
service and is in the form of a letter by Mr. Grossman, who 
diagnosed PTSD under the criteria of DSM III.  In his 
February 1992 statement, Mr. Grossman mentioned only one 
stressor - that while in Vietnam the veteran was exposed to 
"nightly mortar attacks."  The veteran's account to Mr. 
Grossman of nightly mortar attacks is found to be grossly 
inaccurate and exaggerated.  At the VA examination in April 
1992, his account of such attacks was revised to "constant" 
and he spoke of "Hong Kong Mountain" having been overrun.  
To this point there was no mention of any hospital-related 
experiences.  It was not until the RO asked the veteran to 
provide details of the claimed rocket and mortar attacks that 
he answered with allegations of traumatic experiences while 
being hospitalized for two weeks rather than providing the 
requested information regarding the attacks.  Whereas he 
previously he had spoken of nightmares of rocket and mortar 
attacks, he was now claiming nightmares of his 
hospitalization, with no mention of this by Mr. Grossman or 
the VA examiner.  

Significantly, there is no corroborating evidence at all that 
the veteran was exposed to rocket and mortar attacks.  
Military historical records provided by USASCRUR do mention 
some attacks on Camp Radcliff, where the veteran's unit was 
stationed, but those attacks were prior or subsequent to the 
veteran's tour in Vietnam.  Additionally, he has not provided 
detailed information or identified other individuals or other 
evidence that would support the alleged attacks.  Military 
records show that Camp Radcliff sustained a mortar attack 
that killed five battalion members and injured 56 others; 
however, the attack was in September 1966, prior to the 
veteran's arrival in Vietnam.  An attack also occurred in 
April 1997, but that was shortly after the veteran was 
detached from his unit to return to the United States.  The 
military historical records provide no conformation of any 
rocket or mortar attacks on Camp Radcliff while the veteran 
was stationed there and the veteran has not identified anyone 
or any other evidence that would lend support to his account.  
Thus, we have only the veteran's inconsistent statements 
regarding rocket and mortar attacks and they are is 
insufficient to establish the claimed incidents as a Vietnam 
stressor.  

The veteran also has identified as a stressor a Vietcong 
attack on "Hong Kong" Mountain.  At his personal hearing he 
could not recall when the incident occurred, but testified as 
to what happened and what he did during the attack (he was 
protecting his helicopters and getting into his assigned 
bunker).  This incident was considered by the April 1992 VA 
examiner in reaching a diagnosis of PTSD.  Although there is 
evidence in the form of military records confirming that the 
Vietcong obtained control of Hon Con Mountain and launched a 
mortar attack from that position, this occurred in February 
1966, almost a year before the veteran went to Vietnam.  
Thus, while there is corroboration that Hon Con Mountain was 
overrun, clearly it was long before the veteran was assigned 
to Vietnam.  Accordingly, his testimony that he was a witness 
to some of the events can not be true and his attempt to use 
that incident as a stressor in support his claim for PTSD 
effectively destroys his credibility.  

The veteran also claims as a stressor his having been 
hospitalized next to dying servicemen in late December 1966, 
when he injured his foot on jumping from a Connex container 
in response to an artillery alert.  The service medical 
records do show that on December 25, 1966, the veteran 
complained of having injured his right foot when jumping off 
such a container.  However, the unit historical records do 
not confirm that there was an artillery alert on that date, 
even though there is a December 25 entry.  Although it 
appears from the service medical records that he was to be 
admitted to a hospital for ice and elevation of his foot, 
Morning Reports do not confirm that he was absent from his 
unit and hospitalized.  The Board notes with interest that it 
was not until the veteran was pressed for details regarding 
the claimed mortar and rocket attacks that he mentioned 
hospitalization as a stressor, at first claiming it was for 
two weeks and later, at his hearing, for only five days.  
This is a significant discrepancy and while he might not 
recall whether it was for nine days or ten or three or four, 
the difference between five days and two weeks is too great 
to attribute to innocent vagaries of memory.  

The crux of the veteran's allegation as to a stressor is that 
while he was being treated with elevation and ice for an 
apparently minor foot injury (with no competent evidence of 
claimed fractures of both feet), he was placed between two 
severely wounded men and witnessed them die, along with 
observing others who were severely injured.  As previously 
noted, the veteran apparently did not report this alleged 
stressor to either Mr. Grossman or the 1992 VA examiner, has 
changed the duration of hospitalization from two weeks to 
five days, and has not provided any information as to the 
identity of his fellow patients.  Additionally, unit Morning 
Reports do not confirm that he was absent from his unit for 
even five days.  In view of these facts and since the veteran 
has already been shown to be not credible, his account of 
alleged traumatic experiences in the hospital need not be 
accepted as accurate.  Absent his ability or willingness to 
provide identification of individuals with whom he was 
hospitalized or who could provide credible and probative 
information to support his claim, which he was requested to 
provide, we have only the veteran's allegation that his 
hospitalization for a minor foot injury resulted in his being 
placed among severely traumatized and dying men and 
insufficient facts to try to obtain corroborating evidence. 

Although the Board has considered whether this claim should 
otherwise be remanded to the RO for a further attempt at 
stressor verification, the veteran either has failed to 
provide specific dates, names, and other identifying 
information for the incidents in question or, to the extent 
that he has been specific, his accounts have been incorrect.  
To the extent that he has provided general information, such 
affords no meaningful basis to submit this case once again 
for stressor verification.  

Additionally, there is no need to obtain a psychiatric 
examination under the criteria of DSM IV for service 
connection purposes.  The problem with the veteran's case is 
not that he has no PTSD diagnosis, or that his claimed in-
service stressors have been deemed of insufficient gravity 
(under the more stringent DSM III-R) to cause PTSD.  Rather, 
the problem is that the veteran clearly is not a combat 
veteran and his claimed stressors are untrue, uncorroborated, 
or incapable of corroboration due to his inconsistent stories 
and his failure to provide detailed information.  These facts 
would not be changed by another examination since a stressor 
corroborated by credible evidence is still a requirement for 
service connection for PTSD under the current criteria.  
Another examination would not provide that and would be 
pointless.  Thus, the preponderance of the probative and 
credible evidence is against the claim of service connection 
for PTSD.  




ORDER

Entitlement to service connection for PTSD is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

